Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 1 of 21                  PageID #: 139




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII

   YOSHIRO P. SANNEY,                               CIVIL NO. 20-00141 HG-WRP
   #12275-122,
                                                    ORDER DISMISSING SECOND
                   Plaintiff,                       AMENDED COMPLAINT AND
                                                    ACTION PURSUANT TO 28 U.S.C.
             vs.                                    §§ 1915(e)(2) AND 1915A(b)(1)

   HALAWA MEDICAL UNIT;
   MEDICAL UNIT STAFF AND ADMIN
   TEAM, BARNEY TOYAMA, M.D.;
   JOHN DOE 1, JANE DOE 1; JOHN
   DOE 2,

                   Defendants.


   ORDER DISMISSING SECOND AMENDED COMPLAINT AND ACTION
         PURSUANT TO 28 U.S.C. §§ 1915(e)(2) AND 1915A(b)(1)


         Before the Court is pro se Plaintiff Yoshiro P. Sanney’s (“Sanney”) second

  amended prisoner civil rights complaint (“SAC”) brought pursuant to 42 U.S.C.

  § 1983. ECF No. 21. Sanney alleges that Defendants Barney Toyama, M.D., John

  Doe 1, Jane Doe 1, and John Doe 2 1 violated his rights under the Eighth

  Amendment by denying him adequate medical care during his incarceration at the



         1
           In his original Complaint, Sanney also named as Defendants the “Halawa Medical Unit”
  and the “Medical Unit Staff and Admin Team.” ECF No. 1 at 1–2. The Court previously
  dismissed Sanney’s claims against these Defendants. ECF No. 4 at 9–10; see also ECF No. 15 at
  1 n.1.
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 2 of 21                      PageID #: 140




  Halawa Correctional Facility (“HCF”) in 2016.2 For the following reasons, the

  SAC is DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2) and

  1915A(b), for Sanney’s repeated failure to state a colorable claim upon which

  relief may be granted.

                               I. STATUTORY SCREENING

         The Court must conduct a pre-Answer screening of all prisoners’ pleadings

  pursuant to 28 U.S.C. §§ 1915(e)(2) (if they are proceeding in forma pauperis) and

  1915A(a) (if they allege claims against government officials). Claims or

  complaints that are frivolous, malicious, fail to state a claim for relief, or seek

  damages from defendants who are immune from suit must be dismissed. See

  28 U.S.C. §§ 1915(e)(2), 1915A(b); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th

  Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

         Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

  standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

  See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (citation omitted).

  Under Rule 12(b)(6), a complaint must “contain sufficient factual matter, accepted

  as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556



         2
           Sanney was released from state custody, and he is currently incarcerated at the Federal
  Detention Center—Honolulu. See Federal Bureau of Prisons, https://www.bop.gov/inmateloc/
  (enter “Yoshiro” in “First” field and “Sanney” in “Last” field) (last visited Sept. 10, 2021).
                                                  2
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 3 of 21             PageID #: 141




  U.S. 662, 678 (2009) (internal quotation marks omitted). A claim is “plausible”

  when the facts alleged in the complaint would support a reasonable inference that

  the plaintiff is entitled to relief from a specific defendant for specific misconduct.

  Id. (citation omitted). “Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Id. The “mere

  possibility of misconduct” or an “unadorned, the defendant-unlawfully-harmed me

  accusation” falls short of meeting this plausibility standard. Id. at 678–79; see also

  Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed, and all doubts should

  be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The Court must grant leave to amend if it appears that the

  defects in the complaint can be corrected, Lopez, 203 F.3d at 1130, but if a claim

  or complaint cannot be saved by amendment, dismissal with prejudice is

  appropriate. Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th

  Cir. 2013); see also Banks v. ACS Educ., 638 F. App’x 587, 590 (9th Cir. 2016)

  (“Because [the plaintiff] had several earlier opportunities to amend his complaint

  and failed to add any factual allegations to cure the deficiencies identified by the

  district court, it was not an abuse of discretion to dismiss the . . . amended

  complaint with prejudice.”).



                                             3
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 4 of 21                          PageID #: 142




                                        II. BACKGROUND 2

         In July 2016, Sanney began experiencing what he describes as “symptoms

  consistent with pneumonia,”3 including “chills, night sweats, incessant coughing,

  shortness of breath, exhaustion, loss of appetite[,] . . . and aches and pain[.]” ECF

  No. 21 at 9. Over the next “month and a half,” Sanney visited the HCF’s medical

  unit three times for treatment. 4 Id. Sanney met with a different nurse each visit.

  Id. at 9–11.

         During Sanney’s first visit to the medical unit, John Doe 1 met with him. Id.

  at 9. John Doe 1 took Sanney’s temperature and blood pressure, and he weighed

  Sanney. Id. Sanney told John Doe 1 about his various symptoms. Id. Sanney also

  told John Doe 1 that he was having difficulty sleeping because of his “incessant

  coughing” and “aches and pains.” Id. John Doe 1 listened with a stethoscope to

  Sanney’s chest and suspected that Sanney could have pneumonia. Id. When

  Sanney asked for pain or cough medication, John Doe 1 said that Sanney needed to




         2
           On screening, Sanney’s facts are accepted as true and construed in the light most
  favorable to him. Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).
         3
           Pneumonia is an infection that inflames the air sacs in one or both lungs. See Mayo
  Clinic, Pneumonia, https://www.mayoclinic.org/diseases-conditions/pneumonia/symptoms-
  causes/syc-20354204 (last visited Sept. 10, 2021). Symptoms of pneumonia may include
  coughing, fatigue, fever, sweating, shaking chills, and shortness of breath. See id.
         4
             Sanney does not provide the exact dates for his three visits to the medical unit.
                                                     4
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 5 of 21            PageID #: 143




  see a doctor first. Id. John Doe 1 told Sanney that an appointment with a doctor

  would be scheduled for him, and Sanney returned to his housing unit. Id.

        During the next week, Sanney’s condition “deteriorated.” Id. He was

  “sleeping less,” could eat only “bread soup,” and was “constantly coughing.” Id.

  Before he was called to see a doctor, Sanney returned to the medical unit and met

  with a second nurse, Jane Doe 1. Id. Jane Doe 1 took Sanney’s temperature and

  blood pressure, and she weighed him. Id. Sanney described to Jane Doe 1 the

  symptoms he was experiencing at the time “in great detail.” Id. Jane Doe 1

  suspected that Sanney had the flu, told him to drink a lot of water, and returned

  him to his cell. Id. at 10. When Sanney asked for pain or cough medicine, Jane

  Doe 1 also told him that he would need to see a doctor first. Id.

        According to Sanney, his condition “worsened considerably” a “few days”

  after his second visit to the medical unit. Id. The aches in his neck, hips, and

  joints became “more pronounced,” and walking became difficult because of his

  “inability to breathe freely[.]” Id. His sleep was interrupted by “coughing spells.”

  Id. Sanney claims that he had been ill for “about one month” by this point. Id.

        A little more than a week after his second visit to the medical unit, Sanney

  returned to the medical unit a third time. Id. He was seen by another nurse, John

  Doe 2. Id. John Doe 2 took Sanney’s temperature and blood pressure, and he

  weighed Sanney. Id. According to Sanney, John Doe 2 told him that his
                                            5
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 6 of 21                       PageID #: 144




  symptoms could be related to an inactive tuberculosis 5 diagnosis Sanney had

  received years earlier. 6 Id. at 11. When Sanney asked for pain or cough medicine,

  John Doe 2 told him that he needed to see a doctor first. Id.

         On an unspecified date, Sanney filed a grievance against the medical unit

  and its staff complaining that they were deliberately indifferent to his “serious

  medical condition.” Id. Three days later, Sanney was called to the medical unit,

  and he met with Dr. Toyama. Id. Dr. Toyama examined Sanney and ordered a

  chest X-ray. Id. The X-ray revealed an “abnormality” in Sanney’s “upper right

  lung.” Id. Dr. Toyama then ordered a second chest X-ray. Id. The second X-ray

  showed “some scarring [in Sanney’s] upper right lung.” Id. A radiologist, Dr.

  Cavin, who reviewed the X-rays said that a CT scan 7 could be done “if further

  information [was] desired.” Id. at 14 (emphasis added). Instead of ordering a CT


         5
            Tuberculosis (“TB”) is a potentially serious infectious disease that mainly affects the
  lungs. See Mayo Clinic, Tuberculosis, https://www.mayoclinic.org/diseases-
  conditions/tuberculosis/symptoms-causes/syc-20351250 (last visited Sept. 10, 2021). Inactive
  TB is a condition in which an individual has tuberculosis, but the bacteria remain in an inactive
  state and cause no symptoms. See id. Inactive TB can turn into active TB. See id. Symptoms
  of active TB include coughing, unintentional weight loss, fatigue, fever, night sweats, chills and
  loss of appetite. See id.
         6
            According to Sanney, he was diagnosed with inactive tuberculosis “several years” prior
  to 2016. ECF No. 21 at 11, 15. In an earlier pleading, Sanney stated that he was diagnosed with
  inactive tuberculosis in 2010. ECF No. 12 at 11.
         7
            A computerized tomography (“CT”) scan combines a series of X-ray images taken from
  different angles to create cross-sectional images of bones, blood vessels, and soft tissues. See
  Mayo Clinic, CT Scan, https://www.mayoclinic.org/tests-procedures/ct-scan/about/pac-
  20393675 (last visited Sept. 10, 2021).

                                                   6
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 7 of 21                       PageID #: 145




  scan, Dr. Toyama chose to prescribe a five-day dose of an antibiotic,

  Azithromycin.8 Id.

         This course of treatment “helped [Sanney] bounce back to some sense of

  normalcy.” Id. at 11. It eased his discomfort, “allowed him to rest a little better,”

  and enabled him to eat solid foods. Id. at 14. Sanney was also able to return to his

  job at the HCF’s print shop. Id. Sanney was “under the impression . . . that he had

  concurred his illness and was on the road to a full recovery.” Id. at 16.

         Sometime in 2017, “[a]pproximately 1 year” after Sanney met with Dr.

  Toyama, his symptoms reappeared. Id. Dr. Toyama promptly met with Sanney,

  examined him, and ordered another chest X-ray. Id. at 11. A different radiologist

  recommended that a CT scan be taken, and Dr. Toyama ordered a CT scan at Pali

  Momi Medical Center. Id.at 12.

         Two days after the CT scan, Sanney was told that he had active

  tuberculosis.9 Id. He was immediately taken to the Queen’s Medical Center

  (“QMC”). Id. Sanney was admitted and placed in an isolation unit. Id.

  Additional tests for tuberculosis, however, came back negative. Id.



         8
          Azithromycin is used to treat certain bacterial infections in many different parts of the
  body. See Mayo Clinic, Azithromycin, https://www.mayoclinic.org/drugs-
  supplements/azithromycin-oral-route/description/drg-20072362 (last visited Sept. 10, 2021).
         9
             It is unclear whether this diagnosis came from Dr. Toyama or a doctor at Pali Momi.

                                                   7
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 8 of 21                         PageID #: 146




         A pulmonologist, Dr. Sato, then performed a bronchoscopy on Sanney.10 Id.

  Dr. Sato concluded that Sanney had “invasive pulmonary aspergillosis,” 11 not

  tuberculosis. Id. According to Sanney, Dr. Sato estimated that Sanney may have

  had the infection for between nine and twelve months. Id. Sanney immediately

  received another antibiotic, Voriconazole. 12 Id. Sanney responded well to the

  treatment and he was discharged from the hospital on September 28, 2017. Id.

  Sanney continued taking Voriconazole for approximately ten months, until he

  developed an “adverse reaction” to the medication. Id. at 13. At that point, he

  stopped taking it entirely. Id.

         Sanney did not file his original Complaint until March 27, 2020. 13 ECF No.

  1. The Court issued an Order Dismissing Complaint with Leave to Amend on



         10
            During a bronchoscopy, a thin tube is passed through the nose or mouth, down the
  throat, and into the lungs. See Mayo Clinic, Bronchoscopy, https://www.mayoclinic.org/tests-
  procedures/bronchoscopy/about/pac-20384746 (last visited Sept. 10, 2021). The procedure
  allows a doctor to examine the lungs and air passages. Id.
         11
              Aspergillosis is an infection caused by a type of mold. See Mayo Clinic, Aspergillosis,
  https://www.mayoclinic.org/diseases-conditions/aspergillosis/symptoms-causes/syc-20369619
  (last visited Sept. 10, 2021). Invasive aspergillosis is the most severe form of the infection. Id.
         12
            Voriconazole is used to treat serious fungal or yeast infections, such as aspergillosis.
  See Mayo Clinic, Voriconazole, https://www.mayoclinic.org/drugs-supplements/voriconazole-
  oral-route/side-effects/drg-20095248?p=1 (last visited Sept. 10, 2021).
         13
             “Claims brought under § 1983 are subject to the forum state’s statute of limitations for
  personal injury suits.” Flynt v. Shimazu, 940 F.3d 457, 461 (9th Cir. 2019). “In Hawai‘i, the
  statute of limitations for personal injury actions is two years.” Bird v. Dep’t of Human Servs.,
  935 F.3d 738, 743 (9th Cir. 2019); see also Haw. Rev. Stat. § 657-7. The Court does not reach
  the statute of limitations because, at screening, Sanney fails to state a plausible claim for relief.
                                                    8
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 9 of 21               PageID #: 147




  April 10, 2020. ECF No. 4. The Court explained that Sanney’s claims for money

  damages against any state officials acting in their official capacities were barred by

  the Eleventh Amendment. Id. at 8–10. The Court further explained that Sanney

  failed to state an Eighth Amendment claim for denial of adequate medical care

  because he did not plausibly allege that a prison official was deliberately

  indifferent to a serious medical need. Id. at 10–18.

        Sanney filed his First Amended Complaint on March 4, 2021. ECF. No. 12.

  The Court issued an Order Dismissing First Amended Complaint and Denying

  Motion for Appointment of Counsel on May 28, 2021. ECF No. 15. The Court

  again explained that Sanney’s claims for money damages against state officials

  acting in their official capacities were barred by the Eleventh Amendment. Id. at

  10–11. The Court also explained that Sanney could not seek prospective injunctive

  relief against state officials in their official capacities based on events at the HCF

  because he was no longer incarcerated there. Id. at 11. The Court further

  explained that Sanney failed to state an Eighth Amendment claim for denial of

  adequate medical care because he did not plausibly allege that a prison official was

  deliberately indifferent to a serious medical need. Id. at 12–20.

        Sanney filed his SAC on August 6, 2021. ECF No. 21. Sanney again names

  Dr. Toyama in his official capacity and seeks prospective injunctive relief against



                                             9
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 10 of 21                   PageID #: 148




   him based on events at the HCF.14 Id. at 1, 27. Sanney names John Doe 1, Jane

   Doe 1, and John Doe 2 in their individual capacities claiming that they violated the

   Eighth Amendment by denying him adequate medical care. Id. at 2–3, 8–11, 18–

   24. Sanney seeks unspecified compensatory and punitive damages. Id. at 27.

                                      III. DISCUSSION

   A.     Liability under 42 U.S.C. § 1983

          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

   right secured by the Constitution or laws of the United States was violated, and (2)

   that the alleged violation was committed by a person acting under the color of state

   law. See West v. Atkins, 487 U.S. 42, 48 (1988).

          Section 1983 requires a connection or link between a defendant’s actions

   and the plaintiff’s alleged deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S.

   658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976); May v.

   Enomoto, 633 F.2d 165, 167 (9th Cir. 1980). “A person ‘subjects’ another to the

   deprivation of a constitutional right, within the meaning of section 1983, if he does

   an affirmative act, participates in another’s affirmative acts or omits to perform an

   act which he is legally required to do that causes the deprivation of which

   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). A


          14
           In its May 28, 2021 Order, the Court dismissed with prejudice Sanney’s claims against
   Dr. Toyama in his individual capacity. See ECF No. 15 at 14–17.
                                                10
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 11 of 21                 PageID #: 149




   plaintiff must allege that he suffered a specific injury as a result of a particular

   defendant’s conduct, and the plaintiff must affirmatively link that injury to the

   violation of his rights.

   B.     Sanney’s Claim Against Dr. Toyama is Moot

          Sanney names Dr. Toyama in his official capacity and seeks prospective

   injunctive relief against him. ECF No. 21 at 1, 27.

          “The Eleventh Amendment bars suits for money damages in federal court

   against a state, its agencies, and state officials acting in their official capacities.”

   Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation

   omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

   (1984). It does not bar official-capacity suits for prospective relief to enjoin

   alleged ongoing violations of federal law. See Wolfson v. Brammer, 616 F.3d

   1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police, 491

   U.S. 58, 71 n.10 (1989).

          As the Court explained in its May 28, 2021 Order, Sanney may not seek

   prospective injunctive relief against Dr. Toyama in his official capacity based on

   events at the HCF because Sanney is no longer incarcerated there. See ECF No. 15

   at 11; see also Dilley v. Gunn, 64 F.3d 1365, 1368–69 (9th Cir. 1995) (concluding

   that prisoner’s claims for injunctive relief were moot because he was transferred to


                                               11
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 12 of 21            PageID #: 150




   another prison and had not demonstrated a reasonable expectation that he would be

   transferred back); Padilla v. Nev. Dep’t of Corr., 510 F. App’x 629, 630 (9th Cir.

   2013) (“Plaintiff’s claims for injunctive relief from the conditions of confinement

   at [one prison] are moot now that he has been transferred to [another prison].”);

   Voth v. Mills, 473 F. App’x 646, 646 (9th Cir. 2012) (“The district court properly

   determined that [the plaintiff’s] claims for declaratory and injunctive relief were

   moot because [the plaintiff] was no longer housed in the prison where the allegedly

   unconstitutional events occurred.”). Sanney’s claims against Dr. Toyama are

   DISMISSED.

   C.    Eighth Amendment: Denial of Adequate Medical Care

         Sanney names John Doe 1, Jane Doe 1, and John Doe 2 in their individual

   capacities alleging that they violated the Eighth Amendment by denying Sanney

   adequate medical care during his incarceration at the HCF. ECF No. 21 8–24.

         1.     Legal Framework

         “Individuals in state custody have a constitutional right to adequate medical

   treatment.” Sandoval v. County of San Diego, 985 F.3d 657, 667 (9th Cir. 2021)

   (citing Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)). “For inmates serving

   custodial sentences following a criminal conviction, that right is part of the Eighth




                                             12
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 13 of 21              PageID #: 151




   Amendment’s guarantee against cruel and unusual punishment.” Sandoval, 985

   F.3d at 667.

         “In order to prevail on a claim under the Eighth Amendment for inadequate

   medical care, a plaintiff must show ‘deliberate indifference’ to his ‘serious medical

   needs.’” Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014). “This

   includes both an objective standard—that the deprivation was serious enough to

   constitute cruel and unusual punishment—and a subjective standard—deliberate

   indifference.” Id. (quotation marks omitted).

         To meet the objective element, a plaintiff must demonstrate the existence of

   a serious medical need. Estelle, 429 U.S. at 104. Such a need exists if failure to

   treat the injury or condition “could result in further significant injury” or cause “the

   unnecessary and wanton infliction of pain.” Edmo v. Corizon, 935 F.3d 757, 785

   (9th Cir. 2019) (per curiam) (quotation marks omitted). “Examples of serious

   medical needs include [t]he existence of an injury that a reasonable doctor or

   patient would find important and worthy of comment or treatment; the presence of

   a medical condition that significantly affects an individual’s daily activities; or the

   existence of chronic and substantial pain.” Lopez, 203 F.3d at 1131 (internal




                                             13
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 14 of 21                    PageID #: 152




   quotation marks omitted). “Serious medical needs can relate to physical, dental

   and mental health.” 15 Edmo, 935 F.3d at 785 (quotation marks omitted).

          If a prisoner “establishes a sufficiently serious medical need, he must then

   show the [official’s] response to the need was deliberately indifferent.” Edmo, 935

   F.3d at 786 (quotation marks omitted). “Deliberate indifference is a high legal

   standard.” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). The

   indifference to a prisoner’s medical needs must be “substantial.” Lemire v. Cal.

   Dep’t of Corr. & Rehab., 726 F.3d 1062, 1081–82 (9th Cir. 2013). “Mere

   ‘indifference,’ ‘negligence’ or ‘medical malpractice’” will not support a denial-of-

   medical-care claim. Id. at 1082. “Even gross negligence is insufficient to establish

   deliberate indifference to serious medical needs.” Id. Likewise, “[a] difference of

   opinion between a physician and the prisoner—or between medical

   professionals—concerning what medical care is appropriate does not amount to

   deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012)

   (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)), overruled on other

   grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014) (en banc). “To



          15
             Sanney was diagnosed with invasive pulmonary aspergillosis in 2017. ECF No. 21 at
   12. According to Sanney, this infection eventually “destroyed roughly one third of his upper
   right lung.” Id. Sanney alleges that a doctor estimated that the infection went undiagnosed for
   between nine months and a year. Id. Given these allegations, the Court assumes for purposes of
   screening that Sanney had a serious medical need when he met with John Doe 1, Jane Doe 1, and
   John Doe 2 in 2016.
                                                 14
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 15 of 21             PageID #: 153




   show deliberate indifference, the plaintiff must show that the course of treatment

   the [official] chose was medically unacceptable under the circumstances and that

   the [official] chose this course in conscious disregard of an excessive risk to the

   plaintiff’s health.” Edmo, 935 F.3d at 786 (quotation marks omitted) (brackets in

   original).

         2.     John Doe 1

         John Doe 1 met with Sanney during his first visit to the medical unit. Id. at

   9. During this visit, John Doe 1 took Sanney’s temperature and blood pressure,

   and he measured Sanney’s weight. Id. After Sanney described his symptoms,

   John Doe 1 listened to Sanney’s chest with a stethoscope and concluded that

   Sanney could have pneumonia. Id. Sanney concedes that his symptoms were

   “consistent with pneumonia” when he met with John Doe 1. Id. John Doe 1 told

   Sanney that a doctor’s appointment would be scheduled for him. Id. When

   Sanney asked John Doe 1 for cough or pain medication, John Doe 1 told Sanney

   that he needed to see a doctor first. Id.

         Sanney fails to state a plausible claim against John Doe 1. To the extent

   Sanney is claiming that John Doe 1 should have gotten him to a doctor sooner,

   Sanney does not allege that his symptoms were so severe that he should have seen

   a doctor immediately. While Sanney asserts that John Doe 1 “failed to follow up”

   on Sanney’s doctor’s appointment, ECF No. 21 at 18, Sanney does not allege that
                                               15
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 16 of 21              PageID #: 154




   John Doe 1 knew that his follow-up appointment with a doctor did not occur.

   Indeed, Sanney does not assert that he had any contact with John Doe 1 after his

   initial visit to the medical unit. To the extent Sanney alleges that John Doe 1

   misdiagnosed his ailment as pneumonia instead of invasive pulmonary

   aspergillosis, a misdiagnosis without more is insufficient to show deliberate

   indifference. See Garcia v. Katukota, 362 F. App’x 622, 622 (9th Cir. 2010)

   (“[E]vidence of medical misdiagnosis and of a difference of medical opinion are

   insufficient to show deliberate indifference.”).

         Although Sanney notes that John Doe 1 would not give him cough or pain

   medication until he saw a doctor, this is also not enough to state a plausible

   deliberate indifference claim. John Doe 1’s statements reflect his subjective belief

   that he could not give Sanney any medicine before he was seen by a doctor, not

   deliberate indifference to a serious medical need. See Lemire, 726 F.3d at 1082

   (noting that “mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’” will not

   support an Eighth Amendment claim); see also Manley v. S. Health Partners, Inc.,

   No. 5:14-cv-111-FDW, 2014 WL 5509183, at *2 (W.D.N.C. Oct. 31, 2014)

   (concluding that plaintiff failed to state a deliberate indifference claim against

   nurses who had no authority to provide medication); Chizum v. Corr. Med. Servs.,

   No. 3:09cv527 JD, 2011 WL 2928487, at *4 (N.D. Ind. July 18, 2011) (concluding

   that plaintiff failed to state a claim against nurse who lacked the authority to

                                             16
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 17 of 21                     PageID #: 155




   prescribe medication). Sanney’s claim against John Doe 1 is DISMISSED. See

   Sanchez v. Seibel, 830 F. App’x 943, 943 (9th Cir. 2020) (concluding that district

   court’s dismissal of deliberate indifference claim was proper because prisoner

   failed to allege facts sufficient to state a plausible claim).

          3.     Jane Doe 1

          Jane Doe 1 met with Sanney during his second visit to the medical unit,

   about a week after Sanney’s visit with John Doe 1. ECF No. 21 at 9–10. Jane Doe

   1 took Sanney’s temperature and blood pressure, and she measured his weight. Id.

   After Sanney described to Jane Doe 1 the symptoms he was experiencing at the

   time his second visit “in great detail,” Jane Doe 1 decided that Sanney likely had

   the flu. Id. at 10. Jane Doe 1 told Sanney to stay hydrated and returned him to his

   cell. Id.

          To the extent Sanney contends that Jane Doe 1 should have gotten him to a

   doctor sooner, Sanney does not allege that he told Jane Doe 1 about his first visit to

   the medical unit, John Doe 1’s earlier diagnosis, or the fact that a doctor’s

   appointment should have been scheduled for him.16 Sanney also does not allege

   that he informed Jane Doe 1 that his condition was deteriorating.17 Without the


          16
             Although Sanney “hop[ed]” that Jane Doe 1 would set up a doctor’s appointment for
   him as “soon as possible,” ECF No. 21 at 10, Sanney does not allege that he asked Jane Doe 1 to
   see a doctor immediately.

                                                 17
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 18 of 21                       PageID #: 156




   benefit of this context, Jane Doe 1 could only assess the symptoms Sanney

   presented at the time she met with him. See Cunningham v. King County, No.

   C14-0798-TSZ, 2015 WL 753519, at *4 (W.D. Wash. Feb. 23, 2015) (concluding

   that prisoner failed to establish deliberate indifference where he did not report

   increased symptoms to medical staff). Again, any claim by Sanney that Jane Doe

   1 misdiagnosed his condition does not amount to deliberate indifference. See

   Garcia, 362 F. App’x at 622.

          To the extent Sanney alleges that Jane Doe 1 would not give him cough or

   pain medication, Jane Doe 1 also told Sanney that she could not give him medicine

   until he saw a doctor. Jane Doe 1’s statements reflect her subjective belief that she

   could not give Sanney any medicine before he was seen by a doctor, not deliberate

   indifference to a serious medical need. See Lemire, 726 F.3d at 1082; Manley,

   2014 WL 5509183, at *2. Sanney’s claim against Jane Doe 1 is DISMISSED. See

   Sanchez, 830 F. App’x at 943.




          17
             Citing “[r]ecords . . . kept on a computer system,” Sanney asserts that nurses “had full
   access to the data collected over the course of his visits.” ECF No. 21 at 22. Sanney does not
   allege, however, that Jane Doe 1 and John Doe 2 reviewed his computer records during his
   second and third visits to the medical unit, respectively. Nor does he allege that he asked them to
   do so.
                                                   18
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 19 of 21              PageID #: 157




         4.     John Doe 2

         John Doe 2 met with Sanney during his third visit to the medical unit. ECF

   No. 21 at 10–11. John Doe 2 took Sanney’s temperature and blood pressure, and

   he measured Sanney’s weight. Id. at 10. According to Sanney, John Doe 2 told

   him that his symptoms could be related to an inactive tuberculosis diagnosis

   Sanney had received several years earlier. Id. at 11. When Sanney asked John

   Doe 2 for cough or pain medication, John Doe 2 also told Sanney that he needed to

   see a doctor first. Id.

         To the extent Sanney is claiming that John Doe 2 should have gotten him to

   see a doctor sooner, Sanney again does not allege that he told John Doe 2 about

   either of his prior two visits to the medical unit or John Doe 1 and Jane Doe 1’s

   earlier diagnoses. Nor does he claim that he asked John Doe 2 to see a doctor

   immediately. While Sanney claims that his condition had “worsened

   considerably” by the time of his third visit to the medical unit, id. at 10, he does

   not allege that he told John Doe 2 about the progression of his symptoms. Without

   this context, Sanney fails to state a claim against John Doe 2. See Cunningham,

   2015 WL 753519, at *4. If Sanney is complaining about John Doe 2’s diagnosis,

   mere misdiagnosis does not constitute deliberate indifference. See Garcia, 362 F.

   App’x at 622.



                                             19
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 20 of 21                      PageID #: 158




          To the extent Sanney is claiming that John Doe 2 should have provided him

   with medicine, like John Doe 1 and Jane Doe 1, John Doe 2 said that he could not

   give Sanney any medication before he saw a doctor. Sanney has not plausibly

   alleged, therefore, that John Doe 2 knew of and disregarded an excessive risk to his

   health. 18 See Sandoval, 985 F.3d at 338 (“[A] prison official who should have

   been aware of a medically related risk to an inmate, but in fact was not, has not

   violated the Eighth Amendment, no matter how severe the risk.” (internal

   quotation marks and citation omitted)). Sanney’s claims against John Doe 2 are

   DISMISSED. See Sanchez, 830 F. App’x at 943.

                                     IV. 28 U.S.C. § 1915(g)

          Sanney is notified that this dismissal may count as a “strike” under 28

   U.S.C. § 1915(g). Section 1915(g) bars a prisoner from proceeding in forma

   pauperis in a civil action:

          if the prisoner has, on 3 or more prior occasions, while incarcerated or
          detained in any facility, brought an action or appeal in a court of the
          United States that was dismissed on the grounds that it is frivolous,
          malicious, or fails to state a claim upon which relief may be granted,
          unless the prisoner is under imminent danger of serious physical
          injury.

   28 U.S.C. § 1915(g).


          18
             Sanney alleges that “over the counter pain medication are dispensed at the medical unit
   and were often given to inmates” while they waited to see a doctor. ECF No. 21 at 18. Sanney
   does not allege, however, that John Doe 1, Jane Doe 1, or John Doe 2 ever did this. Nor does he
   allege that any of them knew that this was allowed.
                                                  20
Case 1:20-cv-00141-HG-WRP Document 22 Filed 09/10/21 Page 21 of 21            PageID #: 159




                                   V. CONCLUSION

         The Second Amended Complaint is DISMISSED pursuant to 28 U.S.C.

   §§ 1915(e)(2) and 1915A(b)(1) for Sanney’s failure to state a colorable claim for

   relief. Because Sanney has had three opportunities to state a colorable claim for

   relief and was unable to do so, this dismissal is with prejudice and may later

   constitute a strike under 28 U.S.C. § 1915(g). The Clerk is DIRECTED to enter

   judgment and terminate this case.

          IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, September 10, 2021.




   __________________________________________________________________
   Sanney v. Halawa Medical Unit, et al., CIVIL NO. 20-00141 HG-WRP;
   ORDER DISMISSING SECOND AMENDED COMPLAINT AND ACTION
   PURSUANT TO 28 U.S.C. §§ 1915(e)(2) AND 1915A(b)(1)



                                            21
